Community control system for ensuring compliance with the rules of the Common Fisheries Policy (debate)
The next item is the report by Mr Romeva i Rueda, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy - C6-0510/2008 -.
Mr President, I would like to begin by reminding us all that a few weeks ago Greenpeace reported a Galician company, Armadores Vidal, to the Spanish public prosecutor's office for receiving subsidies to the value of EUR 3.6 million from the Spanish Government, between 2003 and 2005, despite the fact that, since 1999, the company has accrued numerous sanctions in several countries for illegal fishing around the world.
In fact, the Commission has condemned this situation recently.
Last week the bluefin tuna fishing season began. Scientists tell us that we have already gone beyond the acceptable limits of sustainable fishing of this species, which is clearly at risk of extinction.
The Spanish defence minister is currently in Somalia leading the operation to protect the tuna fishing boats deployed in the Indian Ocean against pirate attacks.
If European tuna vessels have to stray so far from home in order to work, it is because, firstly, the closest stocks are on the point of collapse and, secondly, we have an oversubsidised and clearly oversized fleet that seeks profitability even at the expense of using up the main element that sustains its activity: the fish.
Once again, the common factors in all these cases - and in many others - are overfishing, the excessively large European fleet and, most importantly, the lack of control and capacity to impose sanctions.
That is why our report maintains that applying the rules in a non-discriminatory and effective manner should be one of the basic pillars of the Common Fisheries Policy.
We therefore ask, for example, that it be explicitly forbidden to give public subsidies to anyone acting illegally, as in the case of Armadores Vidal.
Complying with the rules and adopting a coherent approach are the best ways to protect the interests of the fishing industry in the long term.
Such a policy is destined to fail if those people working in the fishing industry, from the fishermen to the traders who sell fish to consumers, do not comply with the rules. Fish stocks are fated to disappear along with those who depend on them for survival.
On a number of occasions, the Commission and the European Parliament have lamented the low level of compliance and we have requested, among other things, that Member States increase controls, harmonise inspection criteria and sanctions, and that inspection results be more transparent. In addition, we have requested that Community inspection systems be strengthened.
The proposed regulation that has given rise to this report tackles the much-needed reform of the existing control system and puts forward a series of recommendations to be added to existing ones following the adoption of the regulation on illegal, undeclared and unregulated fishing - 'yo-yo' fishing - or the regulation concerning the authorisation of fishing activity.
The most important factor of a control system applied to 27 Member States is probably that all stakeholders should be treated equally and, in particular, that everyone along the production chain - fishermen, middlemen, buyers, people who have links to recreational fishing and others - should feel that they are not being discriminated against but also that they have their share of the responsibility on this matter.
Therefore, we must ensure that conditions are equal across the Community and also along the entire chain of custody.
While we also mostly support the Commission's original proposal, the proposal we are tabling includes a series of aspects allowing us to make considerable progress in that direction.
I would just like to highlight one aspect by mentioning the need for the Community Fisheries Control Agency to play a particularly important role, given its Community nature and its impartiality order.
I therefore hope that the amendments we have tabled at the last minute, so as to finalise the report, will be accepted by my fellow Members as has already been the case in our committee debate, and I hope, indeed, that it will prove a useful tool to save those who are in need of saving: not just the stocks but the communities that make a living from them.
Member of the Commission. - Mr President, first of all allow me to thank the rapporteur, Mr Romeva i Rueda, who has undertaken some impressive work on this report. What is even more noteworthy is the fact that the rapporteur has undertaken to meet with numerous international and Community stakeholders in several capitals. This file was complex and delicate. The Commission would like to thank Mr Romeva i Rueda for his work on this report.
As you know, the current regulation on fisheries control dates back to 1993. It has since been amended a dozen times, in particular in 1998, to include the control of fishing effort, and in 2002 on the occasion of the last reform of the common fisheries policy (CFP). However, the resulting system has serious shortcomings that prevent it from being as effective as it should be. As both the European Commission and the European Court of Auditors have highlighted, the current system is inefficient, expensive, complex, and it does not produce the desired results. This in turn undermines conservation and effort management initiatives. Control failures thus contribute to the negative performance of the common fisheries policy.
The main aim of the control reform is to ensure the respect of the CFP rules by building a new standard framework which will enable the Member States and the Commission to fully assume their responsibilities. It establishes a global and integrated approach to control, focusing on all aspects of the CFP and covering the whole chain of catch, landing, transport, processing and marketing - 'from catch to consumer'. In order to achieve this, the reform is built on three axes.
Axis 1: the creation of a culture of compliance and responsibility of the sector. The aim of this objective is to influence the behaviour of all stakeholders involved in the wide range of fishing activities in order to achieve compliance through not only monitoring and control activities, but as a result of an overall culture of compliance where all parts of the industry understand and accept that playing by the rules is in their own long-term interest.
Axis 2: instituting a global and integrated approach to control and inspection. The proposal ensures uniformity in the implementation of the control policy, while respecting the diversity and the specific characteristics of different fleets. It establishes a level playing field for the industry by covering all aspects from capture through to the market.
Axis 3: the effective application of CFP rules. The reform also aims to clearly define the roles and responsibilities of Member States, the Commission and the Community Fisheries Control Agency. Under the CFP, control and enforcement are the exclusive competence of the Member States. The role of the Commission is to control and verify that the Member States are implementing the CFP rules correctly and effectively. The current proposal does not try to change this allocation of responsibilities. However, it is important to rationalise procedures, and to ensure that the Commission has the means to actually see to it that the Member States equally implement CFP rules.
I would also like to emphasise the fact that the proposal will reduce administrative burdens and make the system less bureaucratic. The Commission's impact assessment found that if the reform is adopted, the total administrative costs for operators could be reduced by 51% - from EUR 78 to EUR 38 million - largely through the use of more modern technologies, such as the extension of the use of ERS, VMS and AIS.
Existing paper-based tools will be replaced at all stages of the fisheries chain - i.e. logbook, landing declarations and sales notes - except for vessels below 10 metres overall length. For fishermen, the electronic system will make it easier to record and communicate data. Once the system has been introduced, a number of reporting requirements will be removed.
The system will be quicker, more accurate, less expensive and will allow for the automated processing of data. It will also facilitate cross-checking of data and information, and the identification of risks. The result will be a more rational and risk-based approach to control actions at sea and on land, the latter being inherently more cost-effective.
The proposal will also remove the current obligation on Member States to transmit lists of fishing licenses or fishing permits to the Commission, which will instead be made accessible by electronic means to the national control services, to those of other Member States, and to the Commission.
Now turning to the report, I would like to comment on the amendments proposed.
The Commission welcomes the fact that the European Parliament supports the legislation in principle and considers that a new control regulation is necessary. Whilst the Commission can go along with certain amendments that are in line with the discussion within the Council working group, it considers it fundamental to retain certain key elements of the proposal.
The Commission can agree with an important number of amendments, in particular Amendments 3, 6, 9, 10, 11, 13 to 18, 26 to 28, 30, 31, 36, 44, 45, 51 to 55, 57, 58, 62, 63, 66 to 69, 82, 84, 85, and 92 to 98.
The Commission cannot, however, accept the following amendments, which could be summarised as follows:
Concerning the monitoring of fishing activities: Amendment 23 modifies the margin of tolerance to be applied to logbook catch entries to 10%, instead of 5% as in the proposal. This will seriously affect the accuracy of the logbook data that is essential when using such data for cross-checks. Since such cross-checks will be used to identify data inconsistencies as indicators of illegal behaviour on which Member States should concentrate their scarce control resources, this amendment would also negatively affect the operation of the computerised validation system foreseen in Article 102(1) of the proposal which is considered to be the backbone of the new control system. The most important argument is, however, that fishermen can indeed estimate their catches within an accuracy level of 3%. After all, fish is stored and transported in boxes and they know how much weight of fish a box can hold.
Regarding Amendment 29 on prior notifications, the Commission believes that the idea to reserve the granting of exemptions to the Council would complicate enormously the procedure and would not allow for timely reactions to developments on the ground.
The Commission also finds that the reallocation of unused quotas is a management matter that should be dealt with in the context of the CFP reform. Thus, Amendment 41 on corrective measures cannot be accepted.
On transhipments of stocks subject to multiannual plans, Amendment 42 deletes the entire Article 33. This is not acceptable because, as you know, transhipments have been used in the past to conceal illegal catches. For that reason it is essential to maintain Article 33 and that quantities to be transhipped are weighed by an independent body before they are taken on the transport vessel.
Amendment 47 deletes the entire section on real-time closure of fisheries. By accepting this, the Commission would lose a very important instrument for the protection of stocks. Real time closures are directly linked to control issues. Therefore, this amendment cannot be accepted.
Amendment 102 is not acceptable since it deletes the article on the ability for the Commission to close fisheries if so required by the Commission. A similar provision exists already in the current control regulation, and it is a necessary tool to ensure that, if a Member State fails to close a fishery, then the Commission is entitled to close that fishery in order to ensure the respect of quotas - and this we did last year for the bluefin tuna and the year before for cod in the Baltic Sea.
Similarly, the Commission cannot accept Amendment 103, which deletes the provisions on corrective measures. This would weaken the role of the Commission as the guardian of EU law ensuring that all Member States are able to take full advantage of their fishing opportunities. Moreover, this provision already exists in current legislation.
As regards new technologies: concerning the Vessel Monitoring System (VMS) and the Vessel Detection System (VDS), Amendment 19 foresees the entry into force of these electronic devices for vessels between 10 and 15 metres as of 1 July 2013, instead of 1 January 2012, as laid down in the proposal. Amendment 20 foresees that the installation of VMS devices and electronic logbooks is eligible for funding, with 80% cofinancing from the EU budget.
Regarding Amendment 19, the proposal already provides for a transition period, as this obligation would only apply as of 1 January 2012, whereas the entry into force of the regulation is foreseen for 1 January 2010. Since the new control system intends to make the best possible use of modern technologies, in order to develop an efficient automated and systematic system of cross-checking, it is important that these provisions apply on the date foreseen in the proposal, so as not to further delay the implementation of the new approach to control.
Regarding the concerns on the cost of introducing these new technologies, the cofinancing by the Commission is already available under Council Regulation (EC) No 861/2006, which establishes cofinancing rates, and in the framework of this Regulation the Commission will consider increasing such rates. It would, however, go against the budgetary rules to lay down in another legislative act the rates for cofinancing.
Concerning recreational fisheries: on this controversial subject, I would like to indicate that, in contrast to what has been widely reported, the draft regulation does not aim to place a disproportionate burden upon individual anglers or on the leisure fishing industry. What is proposed is to subject certain recreational fisheries on certain specific stocks, namely those subject to a recovery plan, to certain basic conditions on permits and catch reporting. These requirements will also help to obtain information allowing the public authorities to evaluate the biological impact of such activities and, where necessary, to prepare the measures needed.
Concerning the EP report, the Commission welcomes the fact that a definition of 'recreational fisheries' is provided for in Amendment 11, and that Parliament foresees that, where a recreational fishery is found to have a significant impact, catches should count against the quotas. It also welcomes the fact that the EP agrees that the marketing of catches from recreational fishing shall be prohibited except for philanthropic purposes. However, I would like to stress that it is important to maintain an obligation for Member States to evaluate the impact of recreational fisheries as set out in Amendment 93, and not just the possibility to do so as contemplated in Amendments 48, 49 and 50.
The Commission, of course, wants to ensure that the final regulation adopted by the Council achieves a fair balance between, on the one hand, obtaining accurate information on the impact of recreational fisheries on recovery stocks - following a case by case analysis - and, on the other, ensuring that recreational fishers, whose catches clearly have a negligible biological impact, are not burdened with disproportionate requirements.
Concerning sanctions and enforcement: Amendment 64 inserts a new Article 84(2a) indicating that as long as a holder of a fishing authorisation has been given 'penalty points' the holder should be excluded from receiving EU subsidies or national public aid during that time. The Commission cannot accept this amendment. In the same vein, Amendment 61 cannot be accepted.
In fact Article 45, point 7, of Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing already provides the possibility to ban offenders temporarily or permanently from access to public assistance or subsidies. To introduce such a rule additionally in the context of the penalty point system would be disproportionate.
Amendment 107 deletes the minimum and maximum levels of sanctions proposed by the Commission. This is not acceptable, since comparable sanctions in all Member States is an important element to achieve the same degree of deterrence in all Community waters and thus create a level playing field through the establishment of a common framework at the Community level. The provision does not affect the discretion of Member States to determine which infringements are to be characterised as serious.
Concerning the powers of the Commission: Amendment 71 imposes the presence of an official of a Member State during inspections carried out by the Commission, and in the same vein, Amendment 108 limits the possibility for the Commission to carry out inquiries and inspections only in cases where a Member State has been previously informed. The capacity of the Commission to undertake autonomous inspections would be seriously affected when officials of the Member State concerned have to be always present during inspections. By not providing an official, the Member State concerned could even prevent an autonomous inspection from taking place.
Amendments 104, 108, 109 and 110 are also problematic since they restrict the competencies of Community inspectors, restrict their ability to perform autonomous verifications and autonomous inspections. Without such competencies for Community inspectors, the Commission cannot ensure the same quality of application of CFP rules in all Member States.
Amendment 72 takes away the basis according to which Community financial assistance can be suspended or cancelled when there is evidence that provisions of the regulation have not been complied with. The Commission cannot accept this amendment. With this amendment the simple conclusion by the Commission that the Member State concerned has not taken adequate measures would be sufficient to take measures against that Member State.
On the other hand, Amendments 111 and 112 limit the competence of the Commission to suspend Community financial assistance. This would seriously undermine the capacity of the Commission to apply this measure. Furthermore, the amendment does not clarify who, instead of the Commission, is supposed to take such a decision.
Concerning the closure of fisheries: Amendment 73 limits considerably the cases in which the Commission will be able to close a fishery for failure to comply with the objectives of the common fisheries policy. 'Evidence' of non-respect will be much harder to prove than 'reason to believe'. In order to ensure that the rules of the CFP are equally applied in all Member States and to avoid a particular threat to sensitive stocks, it is important that the Commission has the possibility to close a fishery when the relevant Member State fails to do so itself. In the same vein, the Commission cannot accept Amendment 113, which proposes to delete this article.
Amendments 74 to 78 reduce substantially the pressure on Member States to respect national quotas. Acceptance of these amendments would simply mean maintaining the status quo. The amendments reduce substantially the possibility for the Commission to take measures to ensure that Member State fishers do not fish on a regulated stock for which the Member State has no quota or has a small quota. This would be particularly detrimental in cases where such fishing effectively prevents other Member States from fishing their quotas.
Amendments 79 and 80 delete Articles 98 and 100, which give the Commission the possibility of deducting quotas and to refuse quota exchange for failure to comply with the objectives of the CFP. The Commission wishes to maintain this provision, which is an important instrument, to ensure the respect of the CFP rules by Member States. It responds to the recommendation of the Court of Auditors to reinforce the capacity of the Commission to put pressure on Member States. It will also help demonstrate to national fishing industries that the respect of the CFP rules by their national administrations is also in their interest, and they can be expected to exert a positive pressure on their national administrations to that effect.
Amendment 114 proposes the deletion of Article 101 on emergency measures. The Commission cannot accept this amendment since this provision is an important instrument to ensure the respect of the CFP rules by the Member States.
I would once again like to thank Mr Romeva i Rueda for the report and the committee for the attention it has given to this very important issue. This report is a significant contribution to a truly efficient control system. I would like to apologise for taking up so much time.
Mr President, Commissioner, there is one initial, major objection that has to be raised against this proposal: that is, its total failure to consult the sector concerned.
It is unacceptable for the Commission to continue stating that its whole fishing policy is to be based on talks with stakeholders, at the exact same time as it is drafting a regulation that is to have the most serious, immediate consequences for the fleet, when the industry is, in fact, deprived of such dialogue or prior consultation.
This is a bad start to an attempt to establish the culture of compliance to which the Commission so often refers. The timing of this is also highly questionable.
While it is true that the control policy is one of the most resounding failures of the Common Fisheries Policy, it is also true that the Commission has maintained it since 1993 and has decided to modify it just as it presents a draft report on the reform of the CFP announcing a complete review of the conservation and management system.
Given that control is a permanent feature of any management system, it would have been much more sensible to coordinate both reforms without running the risk of the 2012 reform leaving this proposal obsolete; some of its measures are not even due to come into effect until 2012 at the earliest.
These two major errors detract from what could have been real successes, such as the attempts to harmonise infringements and sanctions, and the objective of holding Member States definitively responsible for the clear lack of political will to apply control measures.
Mr President, it only remains for me to thank the rapporteur for his work and say that I am sorry we have so little time to deal with such an important matter.
Mr President, Commissioner, ladies and gentlemen, the report by Mr Romeva i Rueda, who I congratulate on his openness, has the principal objective of ensuring respect for the rules of the common fisheries policy.
Respect for these rules and a European approach to fisheries are the best way of protecting the interests of the fishing sector. If those involved in the sector - from the crews on board to the traders who sell the fish - do not respect the rules, they will be doomed to failure. The attempt to apply European rules without taking account of the diversity of European fleets will also contribute to this failure.
That is why I suggested that the Commission's proposal should be brought more in line with the reality facing small-scale and artisanal fleets - although I wanted to go further - which basically exist throughout the European Union, particularly in the outermost regions, without ever forgetting that a common fisheries policy needs adequate control measures.
On several occasions, as rapporteur for the fisheries budget, I have regretted the inadequate compliance with European rules. I have particularly demanded better control by the Member States, transparency in the results of inspections and strengthening of the Community inspection policy, provided that these are accompanied by financial support measures for the sector.
Clearly we should have liked to have gone further, but I must congratulate the rapporteur on the proposal and the measures that he has presented, and I hope that the commissioner will give an appropriate response on this issue.
on behalf of the ALDE Group. - Mr President, beyond congratulating Mr Romeva i Rueda on his report, I would like to address the content in the wider context of the common fisheries policy.
In the last 10 years I have heard many criticisms of it, including the lack of a level playing field, insufficient stakeholder involvement, inadequate balancing of economic, social and environmental imperatives and too much by way of micro-management from the centre.
Recently, though, I have been able to assure people that the policy is undergoing significant change. Of course there is still a long way to go - eliminating discards, for example - and there are times when the Commission still seems to veer towards micro-management. I mention here Article 47 of the control regulation, at least in its original version. I have often said, though, that the common fisheries policy is a bit like an oil tanker: it takes a considerable time to turn round, and I do believe that the control regulation will go a long way to achieving the necessary level playing field where enforcement and sanctions are concerned, just as the development of regional advisory councils shall do much to bring improvements in other respects.
So I would like to finish on a personal note, by expressing my appreciation of the valuable work done by members of the Fisheries Committee throughout and by thanking Commissioner Borg and his team for all that has been achieved in their five years at the helm.
Mr President, Portugal encompasses the historically defined territory on the European continent and the archipelagos of the Azores and Madeira. The law defines the extent and limit of its territorial waters, its exclusive economic zone, and the rights of Portugal to the adjacent seabed. The State will not transfer any part of the Portuguese territory or the rights of sovereignty that it holds over this.
Article 5 of the Constitution of the Portuguese Republic could not be clearer. As a result, in accordance with and fighting to ensure respect for the provisions enshrined in Portugal's fundamental law, we tabled an amendment stating that this proposal for a regulation should respect and not threaten the competence and responsibility of Member States with regard to inspecting compliance with the rules of the common fisheries policy.
However, the amendments made by the Committee on Fisheries, although in some respects they minimise certain negative aspects of the European Commission's unacceptable proposal, do not safeguard the principles that we regard as central.
In particular, among other worrying and inadequate aspects, it is unacceptable that the Commission should have the competence to independently carry out inspections without prior warning in the exclusive economic zones and territories of the Member States, and that it can, at its discretion, prohibit fishing activities and suspend or cancel payments of the Community financial assistance for a Member State. It is also unacceptable that a Member State can inspect its fishing vessels in the exclusive economic zone of any other Member State, without the latter's authorisation.
I will end by recalling what this Parliament has itself approved: the importance of control in the management of fisheries, which is the competence of Member States. We hope, once again, that Parliament will not go back on its word, as has unfortunately been its custom.
on behalf of the IND/DEM Group. - Mr President, I must declare an interest in this subject. I am a lifelong keen sea angler, as are most of my family. I enjoy this because it is one of the last basic freedoms that we have. We can go onto the beach or out in our boats, catch a few fish and take them home to eat.
Now, for some years, recreational sea anglers have been lobbying for their sport to be included as part of the CFP. I have said for years, 'be careful what you wish for'. Well, now it has happened and it is called Article 47, and it is called this Maltese Commissioner, Joe Borg. There are over one million of us in Britain: we are conservation-minded; we are sensible. We do not need regulating, Mr Borg, by the likes of you. That is why we need an outright rejection of Article 47 because nothing else will do. If you get this power, you can come back year after year. We may say now that beach angling has been exempted, but once it is under the auspices of people like you, Mr Borg, you can come back next year or the year after and start to regulate it.
As far as boat angling is concerned, the door with all of this is open for everybody being required to have licences and to report. Any mini-victory that we feel that we won at committee stage by changing the words 'Member States shall' to 'Member States may' start to collect this data is lost: I am afraid, with Defra back home, I feel they will take any opportunity to use EU rules to control us in any way that they can.
Sea angling needs encouragement. We should be building offshore reefs. We should be recognising - as the Americans have done - the enormous economic impact that it can have. Instead, we have a common fisheries policy that has been an environmental disaster already. It is prejudiced against the British working fleet and it will now ruin sea angling in Britain if we give this man, and people of his ilk, power. So, Commissioner Borg, my advice is 'sling your hook'!
(FR) Mr President, thank you for Sète. There are indeed fisheries resources, and a new monitoring system, which we are debating this evening, but above all there are fishermen, their jobs and their livelihoods, and being a fisherman is the hardest job in the world. It is not that of an official or elected representative, and it shapes men who are free, but desperate today, hence the uprisings of the tuna fishermen in the Mediterranean, in Sète, in Le Grau-du-Roi, and the irate fishermen in Boulogne, in France.
We have regulated their fishing since 1983, so for 26 years. However, since the entry into force of the Treaty of Rome, Articles 32 to 39 on the CAP have also related to them, and the very first Community regulation on fishing came into force in 1970. For 39 years we have been legislating: on the shock of the arrival of Spain in 1986, and of Denmark in 1993, on gillnets, driftnets, fishery agents, total allowable catches, quotas, aid, fleet restructuring, and modernisation.
We legislate on sanctions, biological rest periods, stocks, discards, monitoring systems, humans, species, cod, hake, bluefin tuna, and even international agreements, and now, on recreational fishing! What is more, it is still not working. Blue Europe is becoming greyer and greyer.
Why? Because fishing is part of the 21st-century global food challenge; it is at global level that it will have to be managed. Like the financial crisis, pandemics, climate change, immigration and serious crime, fish are alter-globalists.
They respect neither borders nor Community law. Europe is too small to regulate fisheries resources, and, from Peru to Japan, Moscow to Dakar, Ireland and Valencia, we are going to need regulations on the global shared ownership of fisheries resources. That is the path, Mr President, that Brussels must also take.
Well, after that torrent of words, Mr Stevenson has the floor.
Mr President, you are probably aware that two fishermen, a father and son, from Northern Ireland, who fish out of Peterhead, have been jailed in Liverpool after being fined GBP 1 million and that the Assets Recovery Agency, which is an agency normally used for measures against drug dealers and gangsters, was utilised to hammer these two working fishermen, who, admittedly, were involved in landing illegal catches, which no one would condone - but to treat working fishermen, even guilty of that offence, as criminals, as gangsters, in the same way as we would treat drug dealers, is appalling. This proves why we definitely need some measure to introduce a level playing field as is contained in Mr Romeva i Rueda's report, because a similar offence in some parts of the EU would probably merit a fine of just EUR 2 000 or EUR 3 000.
I want, however, to use the remainder of my time to talk about Article 47, not surprisingly, because I believe that there is a need to differentiate between the word 'shall' and the word 'may' as contained in Amendments 93, 48, 49 and 50. We won considerable support in committee for my amendment that contained the word 'may', but now you have informed us, Commissioner, that you would reject that in any case, so it seems we have been wasting our time.
I do hope you will consider this again. If a Member State does not think it is necessary to pursue this course of action, I hope you would respect the subsidiarity principle.
(SV) Mr President, as a eurosceptic, I often feel a certain Schadenfreude when various EU institutions come up with unreasonable and ridiculous proposals like Article 47. Such proposals help to undermine the unjustified respect that many citizens of EU Member States feel for the EU's efforts - efforts to transfer power from democratic Member States to a bureaucratic Brussels. Such proposals therefore make it easier to fight against centralisation and bureaucracy. At the same time, however, I take my role here in the European Parliament seriously. We must put a stop to this trend, and I hope that the majority of the Members of this House feel the same way. If not, I hope that a majority will at least fear the voters' judgment at the beginning of June and therefore realise that, in their own interests - something that they are fully aware of - they must reject this proposal. If the principle of subsidiarity cannot even enable the EU to keep its paws off recreational fishing in Stockholm's archipelago, then the future is bleak for the European project.
Mr President, I would like to tell the Commissioner that I too favour 'may' and not 'shall'. I am a co-signatory as well.
The whole culture of compliance with the common fisheries policy will not be established until we have equity and fairness at the centre of the inspection policy and of subsequent proceedings taken against our fishermen. We do need, as this regulation proposes - and as the rapporteur also says - Community-level control and compliance which the needs of this situation reflects, while leaving ultimate responsibility to Member States.
At the moment it is appalling that fines range from EUR 600 to EUR 6 000 for similar offences in different Member States. There is no respect at all for the common fisheries policy, which is commonly agreed to be a flawed instrument. We do not need this at the centre of it.
On Article 47, recreational fishing, I welcome the definition, which was missing in the draft proposal. We need a commonsense reaction. Yes, Member States can evaluate if there is serious impact on quotas of vulnerable stocks, but we should not let it be the rule of thumb. It must be the exception and not the rule. Please move on discards - it is immoral and totally unacceptable that we are criminalising our fishermen. We must not encourage by-catches, but we must not criminalise fishermen for landing them either. Get the balance right, please, Commissioner Borg.
(PT) Mr President, Commissioner, your proposal is absolutely fundamental. No one reading the Court of Auditors' report on the state of control over the common fisheries policy can have any doubt that this initiative by the European Commission is absolutely vital.
However, it is also true that our rapporteur has done some absolutely exceptional work in this case, and has managed to take into account many of the specific characteristics, in particular of small-scale fisheries, and has included some of our suggestions. I should like to warmly congratulate him on his exemplary work.
However, I should also like to say that I am in favour of subsidiarity. Yet there can be no subsidiarity in control if there is no subsidiarity in the logic of the common fisheries policy.
That is the challenge facing the commissioner in the reform of the common fisheries policy. I hope that he will be very committed to and successful in meeting this challenge, which is vital to fisheries throughout Europe.
Member of the Commission. - Mr President, first of all I would like to thank you for this interesting debate. Clearly we are equally strongly aware of the need for a meaningful reform of our control systems.
Let me try to touch on a number of points that have been raised, first of all with regard to the question concerning recreational fisheries. As I said, this is a very contentious topic, probably the most contentious of all the control provisions contained in the proposal.
However, it has given rise to a number of misconceptions as to what the real objective and purpose of the provisions is. I said that we are prepared to accept the definition that is proposed in one of the amendments.
I will be setting out clearly our position on the definition and on the proposed regulation of recreational fisheries in the coming days, including by writing directly to the anglers' representatives in order to spell out the objectives, the parameters and the details concerning recreational fisheries.
Then, I hope, I will be receiving feedback from them and, if necessary, we will look into the provisions in order to make them more finely-tuned to the only objective that we need to target.
We have a significant problem with recovery stock. There are certain recreational activities which impose big pressures on such recovery stock and we need to address this point.
This is only fair for the professional fishermen that we address this. Otherwise we can never hope to turn the situation around if there is pressure from a significant fishing effort, even though it is carried out in a recreational manner and no earnings are derived from it. The stock cannot hope to recover if there is significant effort, as scientific reports have indicated to us.
(Interjection from the floor: 'No science for that at all!')
Concerning the total lack of consultation of the sector, I think that we have consulted the industry. I myself took part in such a conference in Scotland some time ago. All RACs have submitted their opinions and, furthermore, as in any other legislation, we organised a public Internet consultation. The sector was specifically consulted in the framework of the Advisory Committee for Fisheries and Aquaculture in the course of 2008.
Concerning the point made on small-scale vessels, the Commission believes that the small-scale fleet can have a significant impact on resources. This is the reason why there is no general exemption for this fleet in the proposal.
However, the proposal provides specific exemptions for certain categories of vessels, in general those under 10 metres, and in particular on the VMS, on log book, on prior notification and landing declarations. In this regard, the proposal respects the principle of proportionality.
Financial aspects are also taken into account at the level of EU cofinancing of up to 95% of the costs for those electronic devices, to help the stakeholders to use the new technologies. Exemptions will be examined further within the final Presidency compromise.
I would also like to say, with regard to the points made by Mr Guerreiro, that many of the points that he mentioned already exist in the existing control provisions. Therefore, were we to take up the amendments that he suggests, we would actually be moving backwards with regard to control and enforcement, rather than strengthening the provisions that need to be strengthened.
We are seeking a level playing field in the sanctions provisions as contained in the proposed regulation. Obviously we are prepared to look into them further in order to see whether there needs to be further fine-tuning, but the main objective of the provisions on sanctions in the proposed regulation is to ensure that there are no significant discrepancies, such as exist today, between sanctions given by certain Member States, or by the judicial authorities of certain Member States, and sanctions that are given by the judicial authorities of other Member States.
Finally, I would like to thank Mr Farage for his confidence shown in my staying here for a second term!
Mr President, I would like to use these last two minutes of time to express my thanks.
Firstly, to the Commission, not only for the work it has carried out and the opportunity it has provided: indeed, I think it is never easy to raise an issue of this nature and this depth, but I feel it was necessary at least to begin the debate. It has done so boldly; naturally, there will always be those who think that the time is never right, but I believe that the debate has at least helped and will continue to help us to clarify some of the difficulties we have in achieving greater and better regulation of this sector.
Secondly, I would like to thank the rest of the rapporteurs and shadow rapporteurs because, indeed, as we have seen during the debate, we have very differing points of view and we have made a considerable effort to find common positions.
May I also acknowledge the effort everyone has made on this. The conclusion we have reached may not be the one that all of us had hoped for. Taking the margin of tolerance as an example, I agree with the Commission that 5% was sufficient. The 10% margin is part of our compromise because there were other Members who wished to go much further.
We are in a similar situation as regards the possibility of extending or, in any case, postponing the period for implementing the electronic system.
I would also like to remind us all that this will not have any additional cost, a detail that sometimes gets forgotten. In any case, special resources are available for this from the Commission.
With regard to the final question of recreational fishing, perhaps the most controversial but not necessarily the most important part of this resolution, I would like to focus on one aspect: that of non-discrimination. If we fail to realise that we all have to play our part in sharing responsibility, it is unlikely that we will achieve the desired result.
The compromise we reached in our negotiations was not easy, of course, but I feel that it is fairly acceptable. Nevertheless, our agreement did not cover the question of whether or not the study of the potential impact of recreational fishing should be carried out voluntarily or mandatorily.
Given that some exceptions for the recreational sector are being proposed, I feel it would at least be good to see Member States commit to providing the necessary information rather than be forced to do so because, I repeat, we either share responsibility or, in the end, we will all - the recreational sector included - find ourselves affected by the lack of regulation.
The debate is closed.
The vote will take place on Wednesday 22 April 2009.